Case 18-34619   Doc 13   Filed 01/30/19 Entered 01/30/19 07:50:16   Desc Main
                           Document     Page 1 of 9
Case 18-34619   Doc 13   Filed 01/30/19 Entered 01/30/19 07:50:16   Desc Main
                           Document     Page 2 of 9
Case 18-34619   Doc 13   Filed 01/30/19 Entered 01/30/19 07:50:16   Desc Main
                           Document     Page 3 of 9
Case 18-34619   Doc 13   Filed 01/30/19 Entered 01/30/19 07:50:16   Desc Main
                           Document     Page 4 of 9
Case 18-34619   Doc 13   Filed 01/30/19 Entered 01/30/19 07:50:16   Desc Main
                           Document     Page 5 of 9
Case 18-34619   Doc 13   Filed 01/30/19 Entered 01/30/19 07:50:16   Desc Main
                           Document     Page 6 of 9
Case 18-34619   Doc 13   Filed 01/30/19 Entered 01/30/19 07:50:16   Desc Main
                           Document     Page 7 of 9
Case 18-34619   Doc 13   Filed 01/30/19 Entered 01/30/19 07:50:16   Desc Main
                           Document     Page 8 of 9
Case 18-34619   Doc 13   Filed 01/30/19 Entered 01/30/19 07:50:16   Desc Main
                           Document     Page 9 of 9
